         Case 2:17-cv-04675-JD Document 46 Filed 05/15/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ROBERT TOMASZEWSKI,                                       CIVIL ACTION
              Plaintiff,

                v.

 CITY OF PHILADELPHIA,                                     NO. 17-4675
                Defendant.

                                         ORDER

       AND NOW, this 14th day of May, 2020, upon consideration of Plaintiff’s Motion for

Partial Summary Judgment (Document No. 35, filed August 19, 2019), Defendant City of

Philadelphia’s Response in Opposition to Plaintiff’s Motion for Partial Summary Judgment

(Document No. 38, filed September 20, 2019), Plaintiff’s Reply Brief in Support of Plaintiff’s

Motion for Partial Summary Judgment (Document No. 42, filed October 4, 2019),

Defendant’s Motion for Summary Judgment (Document No. 36, filed August 19, 2019),

plaintiff’s response in opposition to defendant’s motion for summary judgment, incorrectly

titled Plaintiff’s Memorandum of Law in Support of Plaintiff’s Motion for Partial Summary

Judgment (Document No. 37, filed September 16, 2019), and Defendant’s Reply Brief in

Further Support of its Motion for Summary Judgment (Document No. 41, filed October 4,

2019), for the reasons stated in the accompanying Memorandum dated May 14, 2020, IT IS

ORDERED as follows:

       1.      Plaintiff’s Motion for Partial Summary Judgment is DENIED; and

       2.      Defendant’s Motion for Summary Judgment is GRANTED. JUDGMENT IS

ENTERED in FAVOR of defendant, City of Philadelphia, and AGAINST plaintiff, Robert

Tomaszewski.
     Case 2:17-cv-04675-JD Document 46 Filed 05/15/20 Page 2 of 2




    IT IS FURTHER ORDERED that the Clerk of Court shall MARK the case

CLOSED.



                                         BY THE COURT:

                                         /s/ Hon. Jan E. DuBois

                                            DuBOIS, JAN E., J.




                                    2
